DETAILED ACTION

Response to Amendment
Claims 1-12 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 6/8/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al. (US 2014/0054492) in view of Hochi et al. (US 2016/0293955) and further in view of Okawa et al. (US 2004/0111873).
Regarding claims 1, 2, 7 and 12, Mukai et al. discloses in Figs 1-12, a method ([0091], [0093]-[0101]) for producing a metal-ion secondary battery ([0001]) comprising a negative electrode ([0018]-[0019]) comprising a sulfur-containing compound as a negative-electrode active material ([0018]-[0019]), a positive electrode  ([0137], [0144]) and an electrolyte ([0137]), the method comprising: obtaining the negative-electrode active material ([0093]-[0101]) by subjecting a starting material comprising sulfur to heat-treatment under a non-oxidizing atmosphere ([0093]-[0101]).
Mukai et al. does not explicitly disclose obtaining the negative active material including at least one polymer rubber compound having a moiety as set forth in the claim with a weight average molecular weight of the polymer between 2000 – 1500000.

Hochi et al. and Mukai et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the high-cis butadiene rubber BR150L disclosed by Hochi et al. into the negative electrode material of Mukai et al. to homogenize the carbon-sulfur structure, thereby enhancing overall electrode structural integrity and battery performance.  Further, high-cis butadiene rubber BR150L matches the instant specification and therefore meets the limitations of instant dependent claims 7 and 12.

Mukai et al. also does not explicitly disclose the positive electrode has a polymer gel on a surface thereof and the electrolyte comprises sulfolane as a solvent.
Okawa et al. discloses in Figs 1-3, a secondary battery (ref 1) including a positive electrode (ref 21) having a polymer gel coating comprising PVdF thereon ([0046], [0066]) and an electrolyte solvent comprising sulfolane ([0027]).  This polymer gel layer protects the active material of the electrode and the sulfolane enhances electrolyte electrical performance, enhancing the conductivity and overall performance of the electrode and battery (Abstract, [0004], [0006], [0013], [0027], [0046]).
Okawa et al. and Mukai et al. are analogous since both deal in the same field of endeavor, namely, batteries.


Regarding claim 3, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the positive electrode ([0137], [0144]) comprises a positive-electrode active material enabling lithium ion occlusion/release ([0137], [0144]).

Regarding claim 4, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the positive-electrode active material ([0137], [0144]) is at least one selected from the group consisting of a lithium transition metal oxide and a lithium transition metal oxide derivative ([0144]).

Regarding claim 5, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the positive-electrode active material is a lithium-manganese composite oxide ([0144]).

Regarding claim 6, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the lithium-manganese composite oxide is at least one selected from the group consisting of LiNi1/3Co1/3Mn1/3O2 ([0144]).



Regarding claim 9, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses the electrically conductive carbon material is a carbon material having a graphite structure ([0130]).

Regarding claim 10, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses a total amount of sulfur in the negative active material is not less than 50.0% by mass ([0081], P8-9/Table 1).

Regarding claim 11, modified Mukai et al. discloses all of the claim limitations as set forth above and also discloses a temperature of the heat-treatment is within a range of 400 – 1000 C ([0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725